Citation Nr: 1717710	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the knees.

2. Entitlement to service connection for degenerative arthritis of the neck.

3. Entitlement to service connection for a migraine headache disorder.

4. Entitlement to service connection for a disability manifested by dizziness and confusion.

5. Entitlement to service connection for a disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant
 

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to June 1978 and from January 1979 to April 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Atlanta, Georgia,  Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, and August 2016, the Board remanded the Veteran's claims for service connection.  The case has now been returned to the Board for further appellate action.

In December 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 





FINDINGS OF FACT

1.  Degenerative arthritis of the knees was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  

2.  Degenerative arthritis of the neck was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  

3.  A migraine headache disorder was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.  

4.  No VA or private provider has found objective clinical evidence of diagnosable disease or pathology of dizziness and confusion, or memory loss.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the knees was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Degenerative arthritis of the neck was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A migraine disorder was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a disability manifested by dizziness and confusion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

5.  The criteria for service connection for a disability manifested by memory loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claim in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative arthritis and migraine headaches, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The appellant in this case is a "Persian Gulf Veteran" because she served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of qualifying chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

"Qualifying chronic disability" includes: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Facts and Analysis

The Veteran's service treatment records (STRs) indicate that in October 1977, the Veteran was seen for complaints of knee pain, and no diagnosis was made.  In November 1977, the Veteran complained of neck pain, and no diagnosis was made.  In March 1979, she jumped off the back of a truck, and subsequently reported twisting her ankle and knee.  X-rays were taken at that time, which were negative.  In June 1980, she complained of a headache.  In April 1983, she was seen with complaints of an ear ache, sore throat, headache, chills, and nausea.  The examiner documented "rule out strep throat."  In April 1989, she fell on her buttocks, and reported only back pain.  According to a July 1989, examination, all findings were normal.  In June 1991, the Veteran was seen with complaints of neck stiffness.  At her discharge examination in March 1994, she made no mention of headaches, dizziness, confusion, memory loss, a knee condition or neck condition.

The first post-service treatment records are from Cochran Medical Center records, starting in 1995.  These records contain no mention of diagnoses or treatment for degenerative arthritis of the knees, or neck, migraine headaches, or complaints of dizziness, confusion or memory loss. 

According to three buddy statements from August 2009, the Veteran was seen in constant pain, had difficulty walking long distances, wore a neck brace, and complained of headaches. 

Social Security Administration (SSA) records indicate the Veteran was found disabled, from June 2005, on account of degenerative disc disease of the lumbar spine, cervical spine, and degenerative joint disease of both knees.  These records document that the cervical spine was shown as having degenerative changes as of October 2007.  SSA records indicate, that in 2005 the Veteran reported knee pain.   The Veteran then developed neck pain and complaints of headaches, with the most recent MRI in October 2007, showing degenerative changes.   

A. Degenerative Arthritis of the Knees

At the outset, the Board notes that the Veteran is a Persian Gulf War veteran having served in the Southwest Asia Theater of operations but her claimed disability can be attributed to a known clinical diagnosis so the statute and regulations pertaining to such service are not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  

Service treatment records indicate a complaint of knee pain in October 1977, and March 1979.  X-rays were negative during service.  At her discharge examination in March 1994, she made no mention of knee complaints or a condition.  

SSA records indicate the Veteran complained of knee pain in 2005.  VAMC treatment records indicate in July 2006 the Veteran sought treatment for left knee pain.  The Veteran denied a prior history of injury.  X-rays were taken and in 2006 she was then diagnosed with degenerative joint disease (djd) of the right knee, and degenerative changes of the left knee.  

In June 2010 the Veteran underwent a VA examination, where djd of the right knee was diagnosed.  The examiner essentially concluded that it was less likely than not that the Veteran's right knee degenerative joint disease is due to in service conditions, given the interval between any complaints.  

At the December 2016, hearing, the Veteran reported hurting her knees when she jumped out of the back of a truck in service.  She reported being placed on crutches, and physical therapy.  She reported being treated with knee braces at the Dublin VAMC. She reported degenerative arthritis.  She reported first being treated for her knees around 1995 or 1996.  

The Board notes, in March 2011, the Veteran submitted a notice of disagreement, and reported first being diagnosed with djd of her knees in 2006.   

The record fails to show that the Veteran manifested djd in service or to a degree of 10 percent within the one year following her final service discharge in 1994.  As noted above, the Veteran was first diagnosed with djd of her knees in 2006.  Therefore, presumptive service connection is not warranted for bilateral knee degenerative arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As to whether bilateral knee degenerative arthritis is due to her military service more generally, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss pain.  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  In this instance, the Veteran, is a lay person, and has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between her current degenerative arthritis and her military service, or the root causes of her complaints.  

Thus, her contentions that she has degenerative arthritis that was incurred during service are outweighed by the contemporaneous evidence showing no knee condition during service or between her military service and diagnosis in 2006.  The Veteran has not contended, nor does the evidence show, that she had continuous symptoms indicative of degenerative arthritis from the time of discharge from service until her formal diagnoses in 2006.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.  

In sum, there is no competent or credible evidence of record showing that the Veteran's bilateral knee degenerative arthritis was caused by an injury, or disease in service.  

B. Degenerative Arthritis of the Neck

At the outset, the Board notes that the Veteran is a Persian Gulf War veteran having served in the Southwest Asia Theater of operations but her claimed disability can be attributed to a known clinical diagnosis so the statute and regulations pertaining to such service are not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  

Service treatment records indicate that in November 1977 the Veteran complained of neck pain, and no diagnosis was made.  In June 1991, the Veteran was seen with complaints of neck stiffness, and no diagnosis was made.  At her discharge examination in March 1994, she made no mention of a neck condition.

In February 1999, a CT scan was done of the cervical spine that showed a small herniated nucleus pulpous at C-6-7, and left side neural foraminal encroachment.  

In June 2006, the Veteran had a CT done of her cervical spine that revealed degenerative changes at multiple levels of the c-spine, and a small focal disk protrusion at C-6-7.  Later in October 2007, a MRI revealed degenerative changes of the c-spine. 

Social Security Administration (SSA) records indicate the Veteran was found disabled from June 2005, on account of degenerative disc disease of the lumbar spine, cervical spine, and degenerative joint disease of both knees.  These records document that the cervical spine was shown as having degenerative changes as of October 2007.  

In June 2010 the Veteran underwent a VA examination.  The examiner noted the Veteran did report neck pain in service in 1991, but did not report this as a chronic problem, nor seek frequent treatment while in service.  On examination she denied any specific accident or injury leading to her neck pain.  She reported a gradual onset of neck pain which radiates into the middle of her back and into her arms, and the examiner concluded it was less likely than not that the Veteran's djd of the neck was due service.   

At the December 2016 hearing, the Veteran reported falling during service, and injuring her neck, and going to the emergency room.  She reported having a herniated disc in her neck.  She stated she went to the ER at Fort Carson. 

In 2009 on the notice of disagreement, the Veteran reported injuring her neck during service, and being diagnosed with djd of her cervical spine in 2004.

The record fails to show that the Veteran manifested degenerative arthritis of the neck in service, or to a degree of 10 percent within the one year following his final service discharge in 1994.  As noted above, the Veteran was first diagnosed as having a herniated disc in 1999, and cervical spine degenerative arthritis around 2006.  Therefore, presumptive service connection is not warranted for degenerative arthritis of the neck.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As to whether the Veteran's neck disability is otherwise due to military service, the evidence weighs against that conclusion.  As set out above, the disability she has, was not diagnosed until many years post service.  This itself, weighs against the claim, since the record fails to show that her diagnoses are the sort of things that come into existence and lie dormant, and only years later are expressed.  Furthermore, while there is evidence of neck complaints in service and by implication from the Veteran's report of a gradual onset after service, in the interval between service and the diagnosis, there is no competent evidence that links these complaints to the current diagnoses.  (The neck is clearly a complex structure, and therefore there may be several distinct sources for complaints.)  When examined to address whether current disability may have had its inception during service, the response was in the negative.  As the examiner was medically qualified, that opinion carries more probative weight than the Veteran's lay contention.  Accordingly, the Board concludes the greater weight of the evidence is against the claim for service connection.   

C. Migraine Headaches

At the outset, the Board notes that the Veteran is a Persian Gulf War veteran having served in the Southwest Asia Theater of operations but her claimed disability can be attributed to a known clinical diagnosis so the statute and regulations pertaining to such service are not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Thus, the Veteran's claim is considered on direct and presumptive service connection of a chronic disease theories of entitlement. 

Service treatment records indicate that in April 1983, she was seen with complaints of an ear ache, sore throat, headache, chills, and nausea.  The examiner noted "rule out strep throat."  At her discharge examination in March 1994, she made no mention of headaches.

VAMC treatment records indicate the Veteran has sought treatment for her headache condition.  The first mention in VAMC records is from June 2002, of a tension headache.  In June 2007, she had a neurology consult, and complained of increased frequency and duration of headaches.  She reported not having these types of headaches in the past.  She was diagnosed with migraine headaches, and prescribed Zomig.

In June 2010 she had a VA examination.  The examiner concluded it was less likely than not that the Veteran's headaches are due to service.  The Veteran reported onset of headaches in 2005.  She reported beginning to get generalized headaches, due to her neck problems compressing her nerves.  She was taking medication to treat her headaches.  

At the December 2016 hearing, the Veteran reported migraine headaches following return from Persian Gulf.  The Board notes however, that in March 2011, the Veteran stated she developed headaches in June 2009 as a result of her neck disability.  

The evidence of record does not show symptoms consistent with a migraine headache disorder during her military service or for over fifteen years following her discharge from service.  See Maxson, supra.  The record fails to show that the Veteran had headaches to a degree of 10 percent within the one year following her final service discharge in 1994.  As noted above, the Veteran first reported headaches when she filed her claim in 2010.  Therefore, presumptive service connection is not warranted for headaches.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, because the Veteran has not relayed a consistent history of her headache complaints, her lay assertions are not deemed credible, and she is not shown to be competent to diagnose a migraine headache condition.  This leaves the documentary evidence which simply shows the onset of migraine headaches many years post service.  There is no competent or credible evidence of record showing that the Veteran's headaches were caused by an event, injury, or disease in service.  Accordingly, this claim is denied.  




D. Disability manifested by dizziness and confusion, or memory loss. 

No VA or private provider has found objective clinical evidence of diagnosable disease or pathology of dizziness, confusion, or memory loss.  As the record does not demonstrate objective indications that the Veteran suffers from the claimed conditions, a basis upon which to establish service connection has not been presented.  

ORDER

Service connection for degenerative arthritis of the knees is denied.

Service connection for degenerative arthritis of the neck is denied.

Service connection for migraine headaches is denied.

Service connection for a disability manifested by confusion and dizziness, to include as due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness, is denied.




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


